        Case 5:18-cr-00258-EJD Document 472 Filed 07/31/20 Page 1 of 2



 1   JEFFREY B. COOPERSMITH (SBN 252819)
     Email: jcoopersmith@orrick.com
 2   WALTER F. BROWN (SBN 130248)
     Email: wbrown@orrick.com
 3   MELINDA HAAG (SBN 132612)
     Email: mhaag@orrick.com
 4   RANDALL S. LUSKEY (SBN 240915)
     Email: rluskey@orrick.com
 5   STEPHEN A. CAZARES (SBN 201864)
     Email: scazares@orrick.com
 6   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 7   405 Howard Street
     San Francisco, CA 94105-2669
 8   Telephone:    (415) 773-5700
     Facsimile:    (415) 773-5759
 9
10   Attorneys for Defendant
     RAMESH “SUNNY” BALWANI
11

12
                                      UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14
                                           SAN JOSE DIVISION
15

16    UNITED STATES OF AMERICA,                       Case No. CR-18-00258-EJD-SVK
17                       Plaintiff,                   DEFENDANT RAMESH BALWANI’S
                                                      JOINDER IN MS. HOLMES’ MOTION
18             v.                                     FOR ACCESS TO GRAND JURY
                                                      SELECTION MATERIALS
19    ELIZABETH HOLMES and RAMESH
      “SUNNY” BALWANI,                                Date: August 17, 2020
20                                                    Time: 1:30 p.m.
                         Defendants.                  CTRM: 4, 5th Floor
21
                                                      Hon. Edward J. Davila
22

23            Defendant Ramesh Balwani joins in Ms. Holmes’ Motion for Access to Grand Jury
24   Selection Materials filed by Defendant Elizabeth Holmes (Dkt. No. 470).
25

26

27

28
                                                                            DEFENDANT’S JOINDER IN MOTION FOR
                                                                    ACCESS TO GRAND JURY SELECTION MATERIALS
                                                                                CASE NO. CR-18-00258-EJD-SVK
     4134-8898-2566
        Case 5:18-cr-00258-EJD Document 472 Filed 07/31/20 Page 2 of 2



 1   DATED: July 31, 2020                 Respectfully submitted,

 2                                        ORRICK HERRINGTON & SUTCLIFFE LLP
 3
                                          By: /s/ Jeffrey B. Coopersmith
 4                                            Jeffrey B. Coopersmith
 5                                              Attorney for Defendant
                                                RAMESH BALWANI
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                                  DEFENDANT’S JOINDER IN MOTION FOR
                                                            ACCESS TO GRAND JURY SELECTION MATERIALS
                                          -2-                           CASE NO. CR-18-00258-EJD-SVK


     4134-8898-2566
